Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 10, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker (20150085068) in view of Kazuo (JP2001128052).
Referring to claim 1 and 10, Becker shows a similar device that includes a setting method of a monitoring system (see figure 1, 3, and abstract) including:
a light projecting and receiving unit having an emitting section configured to emit a light flux (see figure 3 Ref 28), a scanning section configured to make the light flux scan within a monitoring space (see figure 3 Ref 26 also see figure 1 note Ref 23 and 25 are the axes for scanning), and a light receiving section configured to receive a light flux reflected from an object within the monitoring space (see figure 3 Ref 36),
a processing section configured to measure a distance to the object by processing signals from the light projecting and receiving unit (see paragraph 62-63) and to output a distance image with three-dimensional distance information for each measurement point (see paragraph 3 and 5),
a display device configured to display the three-dimensional model from the processing section in a virtual space (see paragraph 8 note the different display modes), and
a interface configured to perform input of attitude information in response to an operation of a user (see paragraph 47 note the input unit), the method comprising:
inputting the attitude information through the interface so as to adjust an attitude or position of the distance image displayed on the display device (See paragraph 54-55 note the trajectory display mode and the rotational display mode);
and memorizing the attitude information, change from an initial state by the adjustment, in a nonvolatile memory (see paragraph 54 note the horizontal scrolling that is able to move forward, backward, or paused this inherently include the memorizing of the adjustment of an initial state to allow for user controlled playback in each mode)
wherein the attitude information includes information with regard to rotation of the virtual space (see paragraph 57 note the description of the rotational view along any trajectory point selected by the user).
However Becker fails to show memorizing at least one of the attitude information, changed from an initial state by the adjustment, and the distance image of the virtual space after having been subjected to the coordinate conversion, in a nonvolatile memory,
wherein the attitude information is rotation information to make an attitude or position of the distance image displayed on the display device follow relative to a vertical surface or a horizontal surface in
the monitoring space, or an attitude or position of an object actually existing in the monitoring space. 
Kazuo shows a similar device that includes memorizing at least one of the attitude information, changed from an initial state by the adjustment, and the distance image of the virtual space after having been subjected to the coordinate conversion, in a nonvolatile memory (see paragraph 31),
wherein the attitude information is rotation information to make an attitude or position of the distance image displayed on the display device follow relative to a vertical surface or a horizontal surface in the monitoring space, or an attitude or position of an object actually existing in the monitoring space (see paragraph 31).
It would have been obvious to include the memorizing as shown by Kazuo because this allows for actual playback or reproducing of image data associated with a range and position of a target relative to the position the camera was at the time of capture as taught by Kazuo. 
Referring to claims 2, Becker shows the object is a vertical surface or a horizontal surface in the monitoring space (see 4 note the vertical walls and the horizontal floor).
Referring to claims 3 and 13, Becker shows the distance image is displayed with a different color correspondingly to a distance or reflected light intensity of the measurement point (see paragraph 50 note the display that is color coded).

Referring to claims 4 and 14, Becker shows the temporary attitude information includes information with regard to rotation of the virtual space or shift of the distance image (see paragraph 39 note the multiple trajectory points that are slightly spaced apart).
Referring to claims 5 and 15, Becker when an instruction to change a viewpoint position through the user interface has been performed, the display device displays the distance image at a viewpoint position after the changing (see paragraph 52-54 note the different trajectory points TP also see figure 6 and 7).
Referring to claim 11, Becker shows the processing section includes a memory medium that memorizes temporary attitude information input by the user interface, and converts coordinate of the distance image on a basis of temporary attitude information memorized in the memory medium (see note the rotational display mode that can be performed at any selected trajectory point as shown in paragraph 52-55).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645